Exhibit 10.1
EXECUTION COPY
AMENDED AND RESTATED SPONSOR SUPPORT AGREEMENT
     This Agreement (this “Agreement”) is entered into as of July 28, 2009, by
and between Hayground Cove Asset Management LLC, a Delaware Limited Liability
Company (“HCAM”) and Global Consumer Acquisition Corp., a Delaware Corporation
(“GCAC”), and amends and restates in its entirety that certain Sponsor Support
Agreement, dated as of July 13, 2009, by and between HCAM and GCAC.
     WHEREAS, GCAC has entered into (i) a Merger Agreement (the “1st Commerce
Merger Agreement”), with WL Interim Bank, a Nevada corporation (“1st Commerce
Merger Sub”), 1st Commerce Bank, a Nevada-chartered non-member bank (“1st
Commerce Bank”), Capitol Development Bancorp Limited V, a Michigan corporation
(“Capitol Development”) and Capitol Bancorp Limited, a Michigan corporation,
which provides for the merger (the “Merger”) of 1st Commerce Merger Sub with and
into 1st Commerce Bank, with 1st Commerce Bank being the surviving entity and
becoming GCAC’s wholly-owned subsidiary and (ii) together with 1st Commerce Bank
as assignee, an Asset Purchase Agreement (the “Colonial Asset Purchase
Agreement”), with Colonial Bank, an Alabama banking corporation (“Colonial
Bank”), and wholly-owned subsidiary of The Colonial BancGroup, Inc. a Delaware
corporation. The transactions contemplated by the 1st Commerce Merger Agreement
and the Colonial Asset Purchase Agreement are referred to herein as the
“Acquisitions”.
     WHEREAS, HCAM, as GCAC’s sponsor, may commence privately negotiated
purchases of shares of GCAC (the “Sponsor Share Purchases”) for the purchase of
up to 39% of the outstanding shares of common stock of GCAC in order to help
facilitate the necessary votes of the shareholders of GCAC to consummate the
Acquisitions.
     WHEREAS, as of the date hereof, neither HCAM nor GCAC have solicited or
will solicit any tenders of any GCAC securities pursuant to any public tender
offer in lieu of any Sponsor Share Purchases and does not intend to engage in
any private negotiations in connection with any Sponsor Share Purchases unless
necessary to consummate the Acquisitions.
     NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
     1. Sponsor Share Purchases. HCAM acknowledges that it may, at is option and
in its sole discretion, affect the Sponsor Share Purchases at any time prior to
the meeting of GCAC stockholders where such stockholders will vote to approve
the Acquisitions (the “Special Meeting”). Should HCAM elect to proceed with the
Sponsor Share Purchases, HCAM will not attempt to affect the Sponsor Share
Purchases from any seller who does not represent to HCAM that it is an
“accredited investor” as defined in Regulation D of the Securities Act of 1933,
as amended. HCAM hereby agrees that the Sponsor Share Purchases will be in
compliance with all federal and state laws and regulations, including the
Securities Exchange Act of 1934, as amended.
     2. Exchange of Securities. In the event HCAM chooses to affect the Sponsor
Share Purchases, HCAM shall have the right, at its option and in its sole
discretion, prior to the closing of the Acquisitions, to propose a term sheet to
GCAC that shall set forth the terms of an exchange offer whereby any shares
purchased by HCAM through the Sponsor Share Purchases (other than any shares
repurchased by GCAC upon HCAM’s exercise of the Share Repurchase Option) will be
exchanged for new GCAC securities (the “Permanent Financing Exchange”). The
Permanent Financing Exchange option shall automatically terminate immediately
prior to the Special Meeting. HCAM hereby agrees that the Permanent Financing
Exchange shall be on commercially reasonable terms and shall be subject to
approval by a majority of the disinterested

- 1 -



--------------------------------------------------------------------------------



 



members of GCAC’s board of directors (the “Board”). If approved, GCAC shall be
obligated, within ten days of such approval, to commence an exchange offer on
substantially similar terms to the Permanent Financing Exchange term sheet to
all holders of GCAC’s public shares on a pro rata basis in compliance with all
federal and state laws and regulations, including the Securities Exchange Act of
1934, as amended.
     3. Share Repurchase Option. In the event HCAM chooses to affect the Sponsor
Share Purchases, HCAM shall have the option, in its sole discretion, to require
GCAC to repurchase on the closing date of the Acquisitions all or any part of
the shares acquired by HCAM through the Sponsor Share Purchases for an aggregate
purchase price equal to the aggregate purchase price paid by HCAM for such
shares (the “Share Repurchase Option”); provided, however, that such purchase
shall be subject to the approval of a majority of the disinterested members of
the Board if the purchase price for such shares is more than five percent (5%)
greater than the per share amount to be received by GCAC shareholders that
exercise their option to convert their shares to cash in accordance with the
terms of GCAC’s Amended and Restated Certificate of Incorporation. The Share
Repurchase Option may only be exercised by written notification from HCAM to
GCAC that HCAM has chosen to exercise the Share Repurchase Option with respect
to all or any part of the GCAC shares acquired through the Sponsor Share
Purchases within one day prior to the Special Meeting. In the event HCAM
exercises the Share Repurchase Option it will relinquish all of its rights to
affect the Permanent Financing Exchange.
     4. Indemnification. GCAC will indemnify, defend and hold harmless HCAM, its
affiliates, any current or previous investors in any of the funds or accounts it
manages, any other person acting on behalf of such persons, and each other
person, if any, who controls any of the foregoing persons within the meaning of
the Securities Act of 1934, as amended, against any obligations, claims,
disputes, losses, damages, expenses or liabilities, joint or several, (or
actions in respect thereof) to which any of the foregoing persons may become
subject and insofar as such, obligations, claims, disputes, losses, damages,
expenses or liabilities (or actions in respect thereof) arise out of or are
based upon the Sponsor Share Purchases or any related agreements or transactions
contemplated thereby, regardless of whether HCAM is a party thereto.
     5. Conditions Precedent. The obligations of HCAM and GCAC under this
Agreement shall be subject to the satisfaction of the following conditions
precedent:
     (i) Warrant Restructuring: The holders of GCAC’s outstanding warrants shall
have agreed to restructure such warrants on terms acceptable to HCAM; and
     (ii) Approval of the Acquisitions. The Acquisitions shall have been
approved by the requisite number of GCAC stockholders at the Special Meeting to
permit GCAC to consummate Acquisitions, and the Acquisitions shall have been
consummated;
provided, however, that GCAC’s obligations under Paragraph 4 above shall not be
subject to the provisions of this Paragraph 5.

- 2 -



--------------------------------------------------------------------------------



 



     6. Waiver of Trust. HCAM hereby acknowledges that the aggregate gross
proceeds from GCAC’s initial public offering (“IPO”), including the proceeds
received upon the consummation of the exercise of the over-allotment option, and
proceeds received from a private placement that closed simultaneously with the
first closing of the IPO, including any accrued interest not released to GCAC in
accordance with the terms of the IPO was placed in a trust account (the “Trust
Account”) for the benefit of the GCAC’s public stockholders. HCAM further hereby
acknowledges and agrees that HCAM does not have any right, title, interest or
claim of any kind in or to any monies the Trust Account established by GCAC
(“Claim”) and hereby waives any Claim HCAM may have in the future as a result
of, or arising out of, any negotiations, contracts or agreements with GCAC,
including this Agreement and the transactions contemplated hereby, and will not
seek recourse against the Trust Account for any reason whatsoever.
     7. Complete Agreement; Amendment. This Agreement constitutes the entire
agreement between the parties and supersedes all prior agreements,
representations, warranties, statements, promises and understandings, whether
oral or written, with respect to the subject matter hereof. No party hereto
shall be bound by nor charged with any oral or written agreements,
representations, warranties, statements, promises or understandings not
specifically set forth in this Agreement, or the exhibits hereto. This Agreement
may not be changed, amended, altered or modified except by a writing signed by
the parties hereto, and no provision hereof may be waived other than in a
writing signed by the party to be charged.
     8. Validity. In the event that any provision of this Agreement shall be
held to be invalid or unenforceable, the same shall not affect in any respect
whatsoever the validity or enforceability of the remainder of this Agreement.
     9. Survival of Rights. Except as provided herein to the contrary, this
Agreement shall be binding upon and inure to the benefit of the parties
signatory hereto, and their respective permitted successors and assigns.
     10. Waiver. No consent or waiver, express or implied, by a party to or of
any breach or default by the other party in the performance by such other party
of its obligations hereunder shall be deemed or construed to be a consent or
waiver to or of any other breach or default in the performance of such other
party of the same or any other obligations of such other party hereunder.
Failure on the part of a party to complain of any act or failure to act on the
part of the other party or to declare the other party in default, irrespective
of how long such failure continues, shall not constitute a waiver by such party
of its rights hereunder unless such default is cured prior the date upon which
the non-defaulting party declares such default. The giving of consent by a party
in any one instance shall not limit or waive the necessity to obtain such
party’s consent in any future instance.
     11. Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original and all of which
shall constitute one and the same instrument.

- 3 -



--------------------------------------------------------------------------------



 



     12. Further Assurances. Each party hereto agrees to do all acts and things
and to make, execute and deliver such written instruments, as shall from time to
time be reasonably required, to carry out the terms and provisions of this
Agreement.
     13. Choice of Law. This Letter Agreement shall be governed by and construed
and enforced in accordance with the laws of the State of New York, without
giving effect to conflict of law principles that would result in the application
of the substantive laws of another jurisdiction.

- 4 -



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the undersigned have executed this Agreement as of
the date first above written.

         
 
  HAYGROUND COVE ASSET MANAGEMENT LLC    
 
       
 
  /s/ Jason N. Ader
 
Name: Jason N. Ader    
 
  Title: Sole Member    
 
       
 
  GLOBAL CONSUMER ACQUISITION CORP.    
 
       
 
  /s/ Daniel B. Silvers
 
Name: Daniel B. Silvers    
 
  Title: President    

